DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-9, 11 and 12 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Allowable Subject Matter
Claim 11 recites, inter alia, “…a relationship 0.75a <= b <= 2a is satisfied where a shortest distance from a connection portion between the second surface and the third surface to the first surface is "a", and a shortest distance from the connection portion between the first surface and the third surface to the connection portion between the second surface and the third surface as viewed in the direction in which the first surface and the second surface face each other is "b"”.  (Emphasis added).
Claim 11 is objected to as being dependent upon rejected base claims 1, but would be allowable if claim 11, was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., (hereinafter Miyoshi), U.S. Patent Application Publication 2019/0198225, in view of Hamada et al., (hereinafter Hamada), U.S. Patent Application Publication 2020/0304025.
Regarding Claim 1, Miyoshi teaches, an electronic component (Fig. 3) comprising: 
an element (10) provided with a recess (the recess external conductor layers 21, 31) ; 
a mounting conductor disposed in the recess (21, 31); and 
an internal conductor (40) disposed in the element and connected to the mounting conductor, wherein 
the mounting conductor (21, 31) has a first region exposed (left and bottom face of 21, Fig. 3) from the element and a second region (right face of 21, Fig. 3) connected to the first region and covered by the element, 
the first region includes a first surface (left surface of 21, Fig. 3), 
the second region includes a second surface (right vertical surface of 21 that is opposite the left surface, Fig. 3) facing the first surface, and a third surface (top surface of 21 that connects the left surface with the right surface, Fig. 3) connecting the second surface and the first surface, 
the second surface and the third surface overlap with the first surface as viewed in a direction in which the first surface and the second surface face each other, and 
the internal conductor (40) is connected to the second region away from a connection portion (the top left point of 21, Fig. 3) between the first surface and the third surface.  (Miyoshi: Figs. 1-3, para. [0028]-[0031]).
Miyoshi does not explicitly teach, and 
the third surface is curved from a connection portion between the first surface and the third surface to a connection portion between the second surface and the third surface.
However, Hamada teaches (Fig. 1A), and 
the third surface (third surface of outer circumference part 22b) is curved from a connection portion between the first surface and the third surface to a connection portion between the second surface and the third surface.  (Hamada: Figs. 1A and 1B, para. [0116]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection of the connection point of Miyoshi to include the third of Hamada, the motivation being to connect with the connection wire (26) that also includes a third surface that is curved from the first surface to the second surface.  (Hamada: Figs. 1A, para. [0117]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Miyoshi in view Hamada further teaches, wherein 
an angle made by the first surface and a plane that passes through the connection portion between the first surface and the third surface and passes through a connection portion between the second surface and the third surface is an acute angle.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 3, the combination of Miyoshi in view Hamada further teaches, wherein 
the third surface is located closer to the second surface than a plane passing through the connection portion between the first surface and the third surface and orthogonal to the first surface.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 4, the combination of Miyoshi in view Hamada further teaches, wherein 
the first region further includes a mounting surface (Miyoshi: bottom of surface of 21, Fig. 3) connected to the first surface and extending in a direction intersecting with the first surface, and the internal conductor (Miyoshi: 40, 41) is connected to at least one of the second surface and the third surface.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 5, the combination of Miyoshi in view Hamada further teaches, wherein the internal conductor (Miyoshi: 40, 41) is connected to a connection portion (Miyoshi: a portion where the right vertical surface (Miyoshi: 23a) connects with the curving portion near the top of 23a) between the second surface and the third surface.  (Miyoshi: Fig. 3, para. [0028], [0032]).
Regarding Claim 8, the combination of Miyoshi in view Hamada further teaches, wherein 
the second region includes a fourth surface (Miyoshi: top horizontal surface of 23b, Fig. 3) facing the mounting surface, and a fifth surface (Miyoshi: right surface of 23b that connects the top surface of 23b with the bottom surface of 23b, Fig. 3) connecting the fourth surface and the mounting surface, 
the fourth surface of the second region is connected to the second surface, and 
the fourth surface and the fifth surface overlap with the mounting surface as viewed in a direction in which the mounting surface and the fourth surface face each other.  (Miyoshi: Fig. 3, para. [0028], [0032]).
Regarding Claim 9, the combination of Miyoshi in view Hamada further teaches, wherein 
the mounting conductor (Miyoshi: 21, 31) has an L-shaped cross section in a direction orthogonal to a direction in which the first surface and the second surface face each other and to the direction in which the mounting surface and the fourth surface face each other.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 10, the combination of Miyoshi in view Hamada further teaches, wherein the third surface is curved (Miyoshi: the top right portion of 23a that is curved, Fig. 3).  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 12, the combination of Miyoshi in view Hamada further teaches, wherein 
the internal conductor (Miyoshi: 40) includes a coil conductor (Miyoshi: 41) configuring a coil (Miyoshi: coil of 40) in the element and a connection conductor (the connection conductor of 41) connecting the coil conductor to the mounting conductor, 
the mounting conductor is formed by laminating mounting conductor layers (Miyoshi: “insulating layers 51 laminated on one another” [0040]), 
a coil axis (Miyoshi: see Fig. 2) of the coil is provided along a laminating direction of the mounting conductor layers, and 
the connection conductor is connected to the second region to be away from the connection portion between the first surface and the third surface.  (Miyoshi: Figs. 2 and 3, para. [0028], [0040]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view Hamada, as applied to claim 4, in view of Yoneda, U.S. Patent Application Publication 2017/0229247.
Regarding Claim 6, the combination of Miyoshi in view Hamada teaches (Fig. 2A), a connection at the second and third surface. (Miyoshi: Figs. 2 and 3, para. [0028]).
The combination of Miyoshi in view Hamada does not explicitly teach, wherein the internal conductor is connected to the mounting conductor only on the second surface.
However, Yoneda teaches (Fig. 3A), wherein the internal conductor (22, 22b, Fig. 3A) is connected to the mounting conductor (26, 26b, Fig. 3) only on the second surface.  (Yoneda: Figs. 2 and 3A, para. [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection of the connection point of the combination of Miyoshi in view Hamada to include the connection point of Yoneda, the motivation being to “[connect] the…conductor layer 22b and the outer conductor layer 26b” [0042].  (Yoneda: Fig. 3A, para. [0042]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Hamada, as applied to claim 4, in view of Yoneda et al., (hereinafter Yoneda 2), U.S. Patent Application Publication 2017/0103848.
Regarding Claim 7, the combination of Miyoshi in view Hamada teaches (Fig. 2A), a connection at the second and third surface. (Miyoshi: Figs. 2 and 3, para. [0028]).
The combination of Miyoshi in view Hamada does not explicitly teach, wherein the internal conductor is connected to the mounting conductor only on the third surface.
However, Yoneda 2 teaches (Fig. 2), wherein the internal conductor (12) is connected to the mounting conductor (15) only on the third surface (connected by 17, 18 on the third surface).  (Yoneda 2: Figs. 2 and 3A, para. [0031], [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection of the connection point of the combination of Miyoshi in view Hamada to include the connection point of Yoneda 2, the motivation being to provide that “the loop conductor layer 10A that is provided along an interface between the insulator layers 9A and 9B, is connected to the first outer terminal electrode 15” [0039].  (Yoneda 2: Fig. 2, para. [0039]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/03/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837